Exhibit10.2 COMPASS MINERALS INTERNATIONAL, INC. (CMP) ANNUAL INCENTIVE COMPENSATION PLAN (AIP) Plan Summary as of April 29, OVERVIEW This is a discretionary incentive compensation plan adopted and established by the CMP Board of Directors pursuant to the 2005 Annual Incentive Award Plan which was approved by stockholders on August 4, 2005.This plan is designed and authorized for execution on an annual basis. The policies, objectives, purposes and guidelines of this plan are defined by the Compensation Committee, as designated by the Board. All awards and bonus payments described herein are entirely variable and at the sole discretion of the Compensation Committee may be evaluated, modified or revoked at any time. All awards and bonus payments are based upon specific performance related criteria consistent with those in the 2005 Annual Incentive Award Plan, and as such, are not considered standard payment for services and are not guaranteed. OBJECTIVES and PURPOSE The objective of the Annual Incentive Plan (AIP)is to establish a clear linkage between annual business results and alignment of compensation for executives and key management contributors. The purpose of this discretionary incentive plan is to: • Reward employees for achieving and exceeding individual and CMP objectives. • Promote teamwork across Business Units and Functions. • Reinforce and motivate participants to fully utilize CMP resources and continual efforts to maximize earnings, cash flow and growth. • Establish Environmental, Health and Safety (EHS)results as a common, primary multiplier for all AIP awards. ELIGIBILITY Employee participation is based on recommendations of the CEO and the Executive Staff.
